Supreme Court of Florida
                                   ____________

                                   No. SC18-270
                                   ____________

                             WILLIAM J. VICKERS,
                                  Petitioner,

                                         vs.

                               ANNIE D. THOMAS,
                                  Respondent.

                                November 29, 2018

PER CURIAM.

      We initially accepted jurisdiction to review the decision of the Fifth District

Court of Appeal in Vickers v. Thomas, 237 So. 3d 412 (Fla. 5th DCA 2017), based

on express and direct conflict. See art. V, § 3(b)(3), Fla. Const. After further

consideration and hearing oral argument, we exercise our discretion to discharge

jurisdiction. Accordingly, we hereby discharge jurisdiction and dismiss this

review proceeding.

      It is so ordered.

CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA,
and LAWSON, JJ., concur.

NO MOTION FOR REHEARING WILL BE ALLOWED.
Application for Review of the Decision of the District Court of Appeal – Direct
Conflict of Decisions

      Fifth District - Case No. 5D15-3610

      (Seminole County)

Angela C. Flowers of Kubicki Draper, P.A., Ocala, Florida,

      for Petitioner

Jeffrey M. Byrd and Heather A. Trombly of Jeffrey M. Byrd, P.A., Orlando,
Florida,

      for Respondent




                                       -2-